Proceeding pursuant to CPLR article 78 to review a determination of the respondent Commissioner of the New York State Department of Social Services, dated April 11, 1985, which, after a fair hearing, affirmed a determination of the local agency denying the petitioner’s application for medical assistance on behalf of Lee Falk.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, without costs or disbursements.
The administrative determination that Lee Falk was not a resident of New York State during the period prior to her loss of capacity to form an intent to change her residence was neither arbitrary nor capricious and was supported by substantial evidence. Mangano, J. P., Niehoff, Kooper and Spatt, JJ., concur.